ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Asahi General Trading & Cont. Co. W.L.L.        ) ASBCA No. 62445
                                                  )
  Under Contract No. 49065890 et al.              )

  APPEARANCE FOR THE APPELLANT:                       COL (Ret.) Fred T. Pribble, Esq.
                                                       Counsel

  APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      Robin E. Walters, Esq.
                                                      Michael J. Kerrigan, Esq.
                                                       Trial Attorneys
                                                       DLA Disposition Services
                                                       Battle Creek, MI

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: June 9, 2022



                                                MARK A. MELNICK
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62445, Appeal of Asahi General
Trading & Cont. Co. W.L.L., rendered in conformance with the Board’s Charter.

       Dated: June 10, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals